DETAILED ACTION
	In Reply filed on 01/05/2022, Claims 1-9 are pending. Claims 1, 3-5, and 7-9 are currently amended. Claims 1-9 are considered in the current Office Action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Previous Rejections/Objections
Objections to Abstract and Specification have been withdrawn based on applicant’s amendments. 
35 USC § 112(b) rejection of claims 1-8 have been withdrawn based on applicant’s amendment. 
35 USC § 103 rejection of claims 1-2, 5, 7, and 9 as being obvious over Honda in view of Pomerantz have been withdrawn in view of Applicant’s amendment. However, new grounds of rejection have been established. See below. 
35 USC § 103 rejection of claims 3-4 as being obvious over Honda in view of Pomerantz and Yasukochi have been withdrawn in view of Applicant’s amendment. However, new grounds of rejection have been established. See below.
35 USC § 103 rejection of claim 6 as being obvious over Honda in view of Pomerantz and Morimoto have been withdrawn in view of Applicant’s amendment. However, new grounds of rejection have been established. See below.
35 USC § 103 rejection of claim 8 as being obvious over Honda in view of Pomerantz and Goto have been withdrawn in view of Applicant’s amendment. However, new grounds of rejection have been established. See below.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/03/2021 and 01/03/2022 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US2020/0055233 (“Cullen et al” hereinafter Cullen), in view of US4961154 (Pomerantz et al. hereinafter Pomerantz).
Regarding Claim 1, Cullen teaches a molding apparatus (Figure 3, DLP fabrication system), comprising: 
a molding tank (Figure 3, Chamber 20) that has a top surface (the chamber has a top surface); 
a stage (Figure 3, build surface 12) in the molding tank (Figure 3), wherein the stage has a stage surface (Figure 3, build surface 12 has a surface); 
a regulation body (Figure 3, glass window 32) on the top surface of the molding tank (Figure 3), wherein the regulation body has a specific surface that includes: a regulation surface that faces the stage surface (Figure 3, the glass window 32 has a surface that is facing the build surface 12), the regulation body (Figure 3, glass window 32) is configured to regulate, via the regulation surface (Figure 3, glass window 32 has a surface), a specific position of a material of a molded object on the stage surface ([0113], the DLP projector mounted above the chamber 20 and the glass window 32 projected images of each layer to selectively polymerize photopolymer layers onto the build surface 12), and the specific position of the material is regulated in a lamination direction of the material ([0115], thin layers of the photopolymer formulation are selectively cured on top of the previous layer to form the 3D object right-side up which implies lamination direction);
a light irradiation section (Figure 3, DLP projector 34) configured to irradiate the material with light ([0011], the system uses light beam) via the photocatalyst layer; and 

    PNG
    media_image1.png
    378
    495
    media_image1.png
    Greyscale
a movement mechanism configured to move the stage and the regulation body (Figure 2 a thin layer of the photopolymer resin is created by either lowering the build surface 12 further down into the vat 10 [0007] which implies the present of a movement mechanism). Cullen fails to teach a photocatalyst layer on the regulation surface.	

However, Pomerantz teaches a photocatalyst layer (Col. 18, lines 50-53, photoinitiator) arranged on the regulation surface (Figure 15B, solidifiable layer 260). 
Culler and Pomerantz are considered to be analogous to the claimed invention because both are in the same field of manufacturing three dimensional modelling apparatus using vat polymerization. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the molding apparatus by Culler to incorporate the photocatalyst layer disclosed by Pomerantz to cause release of acid to inhibit any further polymerization (Col. 18, lines 53-55) to limit the depth of solidification of the solidification liquid (Col. 18, lines 35-36).
Regarding Claim 2, the combination of Cullen and Pomerantz teaches the molding apparatus according to claim 1, wherein the regulation surface (Cullen, Figure 3, glass window 32 has a surface) is a planar surface (Figure 3, the surface is planar).  
Regarding Claim 5, the combination of Cullen and Pomerantz teaches the molding apparatus according to claim 1. Cullen fails to teach the photocatalyst layer includes a multi-layer structure of a plurality of materials, and a first material of the plurality of materials is different from a second material of the plurality of materials.  
	However, Pomerantz discloses the photocatalyst layer includes a multi-layer structure of a plurality of materials (Figure 14, solidifiable layer 242 includes polymerized portions 244 and non-polymerized portions layer 246 having layers 240 interspersed there between (Column 18, lines 22-26)), and a first material of the plurality of materials is different from a second material of the plurality of materials (Column 18, lines 37-42, the layer comprising an epoxy resin combined with a hardener commonly used in epoxy glues such as an amine which implies the use of multiple different materials).   
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the molding apparatus by Cullen to incorporates the multi-layer structure made of plurality of different materials into the photocatalyst layer disclosed by Pomerantz to perform different properties such that the epoxy resin can hardened the desired area of the solidifiable layer (Col. 18, lines 48-49) while photoinitiator limited the depth of solidification of the solidification liquid (Col. 18, lines 35-36).
Regarding Claim 7, the combination of Cullen and Pomerantz teaches the molding apparatus according to claim 1, wherein a wavelength of the light is one of less than or equal to 450 nm (Cullen, [0114], the light beam might be any one or combination of a visible light, UV, IR light source). Limitations directed toward the capabilities or intended uses of the apparatus are given patentable weight to the extent which effects the structure of the apparatus. MPEP 2114.
Regarding Claim 9, Cullen teaches an optical head unit (Figure 3, DLP fabrication system has a DLP projector 34) for a molding apparatus that includes a molding tank (Figure 3, Chamber 20) and a stage that has a stage surface (Figure 3, build surface 12 has a surface), the optical head unit comprising: a regulation body (Figure 3, glass window 32) on a top surface of the molding tank (Figure 3), wherein the regulation body has a specific surface (Figure 3, glass window has a surface), the specific surface (Figure 3, glass window has a surface)includes: a regulation surface that faces the stage surfaces (Figure 3, the glass window 32 has a surface that is facing the build surface 12), the regulation body (Figure 3, glass window 32) is configured to regulate, via the regulation surface, a specific position of a material of a molded object on the stage surface ([0113], the DLP projector mounted above the chamber 20 and the glass window 32 projected images of each layer to selectively polymerize photopolymer layers onto the build surface 12), and the specific position of the material is regulated in a lamination direction of the material ([0115], thin layers of the photopolymer formulation are selectively cured on top of the previous layer to form the 3D object right-side up which implies lamination direction); and 
Culler fails to teach a photocatalyst layer on the regulation surface.
However, Pomerantz teaches a photocatalyst layer (Col. 18, lines 50-53, photoinitiator) arranged on the regulation surface (Figure 15B, solidifaible layer 260). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the molding apparatus by Culler to incorporate the photocatalyst layer disclosed by Pomerantz to cause release of acid to inhibit any further polymerization (Col. 18, lines 53-55) to limit the depth of solidification of the solidification liquid (Col. 18, lines 35-36).
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over US2020/0055233 (“Cullen et al” hereinafter Cullen) in view of US4961154 (Pomerantz et al. hereinafter Pomerantz) as applied to claim 1, and further in view of US2011/0101569 A1 (Yasukochi).
Regarding Claim 3, the combination of Cullen and Pomerantz teaches the molding apparatus according to claim 1, and the photocatalyst layer is on at least the regulation surface (Pomerantz, Figure 15B, solidifiable layer 260 is a photoinitiator Col. 18, lines 50-53). The combination fails to teach the specific surface of the regulation body includes a specific area different from the regulation surface, a distance between the regulation surface and the stage surface is less than a distance between the specific area of the regulation body and the stage surface. 
However, Yasukochi discloses the specific surface of the regulation body (Figure 7, film F) includes a specific area (Figure 7, linear section of the film F) different from the 
Cullen, Pomerantz, and Yasukochi are analogous to the claimed invention because they are in the same field of manufacturing stereolithographic apparatus for liquid level method. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the molding apparatus by the modified Cullen to incorporate an area other than the regulation surface disclosed by Yasukochi to reduce the amount of contraction force generated during the curing to prevent wrinkle and sag being cause in the film ([0019]).
Regarding Claim 4, the combination of the modified Collen and Yasukochi teaches the molding apparatus according to claim 3. The modified Collen fails to teach the light irradiation section is further configured to irradiate the material in a one-dimensional slit area between the regulation surface and the stage.  
However, Yasukochi teaches the light irradiation section (Figure 1, irradiation unit 30) is further configured to irradiates ([0015]) the material ([0079], Figure 5, UV-curing resin R) in a one-dimensional ([0020]) slit area between the regulation surface (Figure 7, cylindrical surface 131a) and the stage ([0014]) with light ([0014], slit area formed between the stage and the linear area of the film, where linear area may be a flat area or a curved area [0020]).
.  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US2020/0055233 (“Cullen et al” hereinafter Cullen), in view of US4961154 (Pomerantz et al. hereinafter Pomerantz) as applied to claim 1, and further in view of JP2007/144995A (Morimoto), machine translation provided.  
Regarding Claim 6, the combination of Cullen of Pomerantz meets the claimed molding apparatus as claimed in claim 1. The combination fails to teach the photocatalyst layer includes at least one of titanium oxide or tantalum oxide.
However, Morimoto discloses titanium oxide ([0021]) is a known photocatalytic substance in the field of photo-curing. 
Cullen, Pomerantz, and Morimoto are considered to be analogous to the claimed invention because they are in the same field of using photo curing technology to generate three dimensional object. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material for the photocatalyst layer disclosed by the modified Cullen by using titanium oxide of Morimoto because Morimoto indicates that titanium oxide is a known photocatalytic material for photo-curing ([0021]) due to its high peel ability form the photo curable resin that is an organic substance, but has low peel ability from quartz and glass that are inorganic substance ([0021]).  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US2020/0055233 (“Cullen et al” hereinafter Cullen) in view of US4961154 (Pomerantz et al. hereinafter Pomerantz) as applied to claim 1, and further in view of US2015/0246483 A1 (“Goto et al.” hereinafter Goto).
Regarding Claim 8, the combination of Cullen of Pomerantz meets the claimed molding apparatus as claimed in claim 1. The combination fails to teach the surface roughness of the photocatalyst layer is one of less than or equal to 100 µm.
However, Goto teaches a surface roughness of the layer is one of less than or equal to 100 µm ([0095], 0.1 µm to 30 µm).
Cullen, Pomerantz, and Goto are considered to be analogous to the claimed invention because both are in the same field of forming three-dimensional molded objects by photo-curing technology. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have identified the material for the layer disclosed by the modified Cullen has a surface roughness of less than or equal to 100 µm as disclosed by Goto because having low surface roughness reduces the adhesion of the composition to the surface ([0096]).
Response to Arguments
Applicant’s arguments with respect to claims 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINWEN (Cindy) YE whose telephone number is (571)272-3010. The examiner can normally be reached Monday - Thursday 8:30 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

XINWEN (CINDY). YE
Examiner
Art Unit 1754



/LEITH S SHAFI/Primary Examiner, Art Unit 1744